Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert L. Lichter on 5/4/2021.

The application has been amended as follows: 
Amend claims 1, 13 and 14.

Claim 1
An intubating device for use with an endotracheal tube, the intubating device comprising:
a sheath that is configured to be received within an endotracheal tube, the sheath having a distal end and a proximal end, the sheath being configured to be introduced into a body cavity, the sheath having a rigid section that provides a mechanical advantage to a user when lifting the patient's tongue off of the posterior oropharynx and out of the way to access an airway of the 
a control housing at the proximal end;
the control housing comprising a deflector for selectively bending the flexible section of the sheath to allow the user to guide the endotracheal tube past the patient’s epiglottis and vocal cords,
wherein the rigid section comprises a straight portion and a curved portion, the straight portion extending from the proximal end to the curved portion that is located at a distal end of the rigid section adjacent to the flexible section, 
wherein the flexible section has an outer diameter that is substantially the same as an outer diameter of the curved portion of the rigid section, and
wherein the intubating device is configured for single-handed use with the endotracheal tube to secure an airway.

Claim 13
An intubating device for use with an endotracheal tube, the intubating device comprising:
a sheath having a distal end and a proximal end, the sheath being configured to be introduced into a body cavity, the sheath having a rigid section, and the sheath having a flexible section at the distal end, the flexible section being selectively bendable, the rigid section comprising a straight portion and a curved portion, the straight portion extending from the proximal end to the curved portion that is located at a distal end of the rigid section adjacent to the flexible section;

a control housing at the proximal end;
the control housing comprising a deflector for selectively bending the flexible section of the sheath[[;]], 
wherein the sheath is configured to be received within an endotracheal tube having an inner diameter of at least 6 mm[[;]], 
wherein the rigid section is between 30 centimeters and 32 centimeters in length, and the flexible section is between 3 centimeters and 5 centimeters in length, and
wherein the flexible section has an outer diameter that is substantially the same as an outer diameter of the curved portion of the rigid section.

Claim 14
A intubating device for use with an endotracheal tube for intubating a patient, the intubating device comprising:
a sheath that is configured to be received within an endotracheal tube, the sheath having a distal end and a proximal end, the sheath being configured to be introduced into a body cavity, the sheath having a rigid section that provides a mechanical advantage to a user when lifting the patient's tongue off of the posterior oropharynx and out of the way to access an airway of the patient, and the sheath having a flexible section at the distal end, the flexible section being selectively bendable;
a control housing at the proximal end; and

wherein the rigid section comprises a straight portion and a curved portion, the straight portion extending from the proximal end to the curved portion that is located at a distal end of the rigid section adjacent to the flexible section, 
wherein the flexible section has an outer diameter that is substantially the same as an outer diameter of the curved portion of the rigid section, and
wherein the intubating device is a single-piece intubating device configured for use with the endotracheal tube for intubating a patient without using a laryngoscope blade.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an intubating device for use with an endotracheal tube, the intubating device comprising:
a sheath that is configured to be received within an endotracheal tube, the sheath having a rigid section and a flexible section at a distal end, wherein the rigid section comprises a straight portion and a curved portion, the straight portion extending from the proximal end to the curved portion that is located at a distal end of the rigid section adjacent to the flexible section, 
and wherein the flexible section has an outer diameter that is substantially the same as an outer diameter of the curved portion of the rigid section, along with the remaining features of claim 1.

Claims 13 and 14 encompass similar inventive features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795